DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Amendment

The receipt of the amendment dated 21 November 2022 of the application 17/442,070, including amendments to the claims and cancellation of claim 3, is acknowledged.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi, U. S. Patent 7,942,779.


	Throughout the description, Kobayashi describes element 13 as the “turning member 13” and element 11 as the fixed “main body portion 11”.  Lines 3-8 of column 8 describe a variation of the invention where the output (turning) and fixed members are switched, and this variation is relied upon for this action.  These lines explain, “although according to the above-described embodiment, the drive motor 54 is provided at the second member (turning member 13) constituting a rotating side, according to the invention, the drive motor 54 may be provided at the first member (main body portion 11) constituting a fixed side.”  Because the drive motor 54 engages an intermediate gear on a specific one of a plurality of crank pins 40, the drive motor 54 and the crank pins 40 cannot change position relative to one another, and so the crank pins 40 and all of the associated supporting elements of the crank pins must also be provided at the first member constituting the fixed side.  Since all of the relevant features of member 13 will be provided on the first member constituting a fixed side, and all of the relevant features of member 11 will be provided on the second member constituting a rotating side, element 13 will be called the fixed element and member 11 will be called the rotating element for ease of referring to figure 1.
	Kobayashi shows a speed reducer in figure 1.
	A main speed reduction unit 17 is configured to decelerate rotation from an input side (toward the top of fig. 1) to transmit decelerated rotation to an output side (toward the bottom of fig. 1).
	A fixed block 13 is coupled to the main speed reduction unit 17 and is configured to rotatably support an input gear 56 coupled to a rotary drive source.
	An output gear 61 is configured to transmit rotation of the input gear 56 to the input side of the main speed reduction unit 17.
	An intermediate gear 70 is configured to mesh with the input gear 56 and the output gear 61 and is rotatably supported by the fixed block 13.
	An axis center of the input gear 56 is disposed parallel to a rotational center axis of the main speed reduction unit 17 (axis of cylindrical member 46).
	The main speed reduction unit 17 includes a first block 26, an input rotor 40, a second block 19, and a main speed reduction mechanism.
	The first block 26 is coupled to the fixed block 13.
	The input rotor 40 is rotatably supported by the first block 26.
	The second block 19 is engaged with the first block 26 such that the second block 19 is rotatable relative to the first block 26.
	The main speed reduction mechanism is configured to output rotation of the input rotor 40 to the second block 19.
	One end of the output gear 61 in an axial direction is rotatably supported by the first block 26 (through bearing 62), and the other end of the output gear 61 in the axial direction is rotatably supported by the fixed block 13 (through bearing 63).
(claim 1)

	A recess is formed in a surface of the fixed block 13 facing the main speed reduction unit 17 (surface abutting plate 28 as seen to the left in fig. 1) to accommodate the intermediate gear 70.
(claim 2)

	The input rotor 40 has a driven gear 60 that meshes with the output gear 61 and the input rotor 40 is spaced away from the relative rotation center.
	Relative rotation between the fixed block 13 and the first block 26 around the relative rotation center is prevented by a restraining member 30.
(claim 4)

	Kobayashi shows a speed reducer in figure 1.
	A main speed reduction unit 17 is configured to decelerate rotation from an input side (toward the top of fig. 1) to transmit decelerated rotation to an output side (toward the bottom of fig. 1).
	A fixed block 13 is coupled to the main speed reduction unit 17 and is configured to rotatably support an input gear 56 coupled to a rotary drive source 54.
	An output gear 61 is configured to transmit rotation of the input gear 56 to the input side of the main speed reduction unit 17.
	An intermediate gear 70 is configured to mesh with the input gear 56 and the output gear 61 and is rotatably supported by the fixed block 13.
	The main speed reduction unit 17 includes a first block 26, an input rotor 40, a second block 19, and a main speed reduction mechanism.
	The first block 26 is coupled to the fixed block 13.
	The input rotor 40 is rotatably supported by the first block 26.
	The second block 19 is engaged with the first block 26 such that the second block 19 is rotatable relative to the first block 26.
	The main speed reduction mechanism outputs rotation of the input rotor 40 to the second block 19.
	The output gear 61 is rotatably supported at an end portion 28 of the first block 26 on the fixed block side at a position concentric to a center of relative rotation between the first block 26 and the second block 19.
	A recess is formed in a surface of the fixed block 13 facing the main speed reduction unit 17 (surface abutting plate 28 as seen to the left in fig. 1) to accommodate the intermediate gear 70.
	The intermediate gear 70 is rotatably supported by the fixed block 13 in the recess through bearing 68.
	An axis center of the input gear 56 is disposed parallel to a rotational center axis of the main speed reduction unit 17.
(claim 5)

	Kobayashi shows a drive device in figure 1.
	A speed reducer is configured to decelerate rotation inputted by a rotary drive source 54 and to output decelerated rotation.
	A rotary block 11 is coupled to an output 19 of the speed reducer.
	The speed reducer includes a main speed reduction unit 17, a fixed block 13, an output gear 61, and an intermediate gear 70.
	The main speed reduction unit is configured to decelerate rotation from an input side and to transmit decelerated rotation to an output side.
	The fixed block 13 is coupled to the main speed reduction unit 17 and is configured to rotatably support an input gear 56 coupled to the rotary drive source 54.
	The output gear 61 is configured to transmit rotation of the input gear 56 to the input side of the main speed reduction unit 17.
	The intermediate gear 70 is configured to mesh with the input gear 56 and the output gear 61 and is rotatably supported by the fixed block 13.
	An axis center of the input gear 56 is disposed parallel to a rotational center axis of the main speed reduction unit 17.
(claim 6)


Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 5, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659